DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-12, 14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara (US 2009/0141523).
In regard to Claim 1:
	Sugawara discloses, in Figure 1, a filter capacitor discharge circuit, comprising: 
a high-voltage terminal (1) coupled to a filter capacitor (4) at an input end, and the input end receiving an AC voltage (Vin), 
a signal preparation circuit (5) coupled to the high-voltage terminal (1), and configured to generate a voltage signal (Vm) representing the AC voltage (Vin), 
a low-pass filter (7) configured to provide a filtered signal according to the voltage signal (Vm, Paragraph 0039), 
a voltage level detector (9, 10, 22) configured to compare the voltage signal and the filtered signal, and check whether a voltage difference between the voltage signal and the filtered signal is less than a predetermined value (Paragraphs 0043-0044), 

a switch unit (15) being turned on by the timer unit when the timing result exceeds a predetermined time so that the filter capacitor is discharged through the switch unit (Paragraphs 0047-0051).
In regard to Claim 2:
	Sugawara discloses, in Figure 1, the filter capacitor discharge circuit as claimed in claim 1, 
wherein the voltage level detector comprises: 
a limit generation circuit (9, 10) configured to generate an upper limit voltage and a lower limit voltage according to the filtered signal (Paragraph 0043), and 
a comparison circuit (22) configured to check whether the voltage signal falls between the upper limit voltage and the lower limit voltage, and provide an enabled signal to the timer unit according to a check result (Paragraph 0044).
In regard to Claim 5:
	Sugawara discloses, in Figure 1, the filter capacitor discharge circuit as claimed in claim 1, 
wherein the voltage level detector comprises: 
a limit generation circuit (9, 10) configured to generate an upper limit voltage and a lower limit voltage according to the filtered signal (Paragraph 0043), and 
a comparison circuit (22) configured to check whether the voltage signal falls between the upper limit voltage and the lower limit voltage, and provide an enabled signal to the timer unit according to a check result (Paragraph 0044).
In regard to Claim 8:
	Sugawara discloses, in Figure 1, the filter capacitor discharge circuit as claimed in claim 1, 

In regard to Claim 9:
	Sugawara discloses, in Figure 1, the filter capacitor discharge circuit as claimed in claim 1, wherein when the timing result does not exceed the predetermined time and the voltage difference becomes greater than or equal to the predetermined value, the timing result is reset (Paragraphs 0045-0046).
In regard to Claim 10:
	Sugawara discloses, in Figure 1, a conversion circuit, comprising: 
a filter capacitor (4) receiving an AC voltage at an input end (1), 
a detection circuit (3) configured to detect the AC voltage to provide a detection signal (3 output), and 
a filter capacitor discharge circuit claimed in claim 1 (see the rejection of claim 1 above) configured to receive the detection signal (3 output) through the high-voltage terminal (1).
In regard to Claim 11:
	Sugawara discloses, in Figure 1, an operation method of discharging a filter capacitor, the filter capacitor coupled to an input end to receive an AC voltage, the operation method comprising steps of: 
providing (5) a voltage signal (Vm) representing the AC voltage according to the AC voltage (Vin), 
filtering (7) the voltage signal in a low-pass manner to generate a filtered signal (7 output), 
checking whether a voltage difference (9, 10, 22) between the voltage signal and the filtered signal is less than a predetermined value (Paragraphs 0043-0044), 

In regard to Claim 12:
	Sugawara discloses, in Figure 1, the operation method as claimed in claim 11, further comprising steps of: 
generating an upper limit voltage and a lower limit voltage according to the filtered signal, and checking whether the voltage signal falls between the upper limit voltage and the lower limit voltage, and providing an enabled signal of whether to perform time calculation according to a check result (Paragraphs 0034-0044).
In regard to Claim 14:
	Sugawara discloses, in Figure 1, the operation method as claimed in claim 11, further comprising steps of: 
generating an upper limit voltage and a lower limit voltage according to the voltage signal, and checking whether the filtered signal falls between the upper limit voltage and the lower limit voltage, and providing an enabled signal of whether to perform time calculation according to a check result (Paragraphs 0043-0044).
In regard to Claim 16:
	Sugawara discloses, in Figure 1, the operation method as claimed in claim 11, wherein the step of "discharging the filter capacitor when the timing result exceeds a predetermined time" comprises a step of discharging the filter capacitor when a pulse number, which is generated by counting a clock signal, is greater than or equal to a predetermined number (Paragraphs 0045, 0050-0051).
In regard to Claim 17:
.
Allowable Subject Matter
Claims 3-4, 6-7, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiroyama et al. (US 9,537,417); Figure 1
Endo et al. (US 2018/0269800); Figures 2 and 3A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOHN W POOS/Primary Examiner, Art Unit 2896